NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    GENARO LOPEZ ARIAS, Petitioner.

                         No. 1 CA-CR 20-0027 PRPC
                              FILED 8-27-2020


           Appeal from the Superior Court in Maricopa County
                        Nos. CR2007-155771-002
                             CR2009-150166-002
               The Honorable Kathleen H. Mead, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Pucino Law Office, LLC, Phoenix
By Lynn A. Pucino
Counsel for Petitioner

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Counsel for Respondent
                             STATE v. ARIAS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


PER CURIAM:

¶1            Petitioner Genaro Lopez Arias seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's second
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2